DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Valley on 08/15/2022.
The application has been amended as follows: 
Cancel claim 14.

Election/Restrictions
Claims 4-5, 7, 10-11, 15, 20, and 29-31 are allowable. The restriction requirement between Group I (claims 4-5, 7, 10-11, and 15) and Group V (claim 19), as set forth in the Office action mailed on 08/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/27/2021 is withdrawn. Claim 19, directed to a cured compound, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 4-5, 7, 10-11, 15, 20, and 29-31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 4-5, 7, 10-11, 15, 18-20, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Vogel et al. (US 2007/0119745 A1, cited in IDS) renders obvious all of the limitations of claim 10, except the multi-component epoxy resin system further comprising at least one salt (S) selected from salts of nitric acid or salts of trifluoromethanesulfonic acid or combinations thereof contained in the epoxy resin component (A) and/or in the curing component, and wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group. Although Ortelt et al. (US 2017/0166687 A1) teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212], which suggests the multi-component epoxy resin system further comprising at least one salt (S) selected from salts of trifluoromethanesulfonic acid contained in the epoxy resin component (A) and/or in the curing component, and wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group, the specification of the instant application provides evidence of unexpected results due to the multi-component epoxy resin system further comprising at least one salt (S) selected from salts of nitric acid or salts of trifluoromethanesulfonic acid or combinations thereof contained in the epoxy resin component (A) and/or in the curing component, and wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group. Specifically, Examples 1, 2, 4, 5, 7, 8, 9, and 10 and Comparative Examples 1 to 6 were multi-component epoxy resin systems that were substantially similar in composition, except that Examples 1, 2, 4, 5, 7, 8, 9, and 10 were commensurate in scope with claim 29 and comprised calcium nitrate or calcium triflate, and Comparative Examples 1 to 6 comprised Ancamine K54 instead of the claimed at least one salt (S) (specification p. 20-26). The results were that Examples 1, 2, 4, 5, 7, 8, 9, and 10 exhibited substantially greater failure load values after four hours of curing compared to Comparative Examples 1 to 6 (specification p. 26), which indicated that Examples 1, 2, 4, 5, 7, 8, 9, and 10 cured faster than Comparative Examples 1 to 6. These results would have been unexpected before the effective filing date of the claimed invention because Ortelt teaches that their curing accelerator is optionally Ancamine K54 instead of a triflate of Mg, Ca, Zn, or Sn [0107], and Ortelt and the prior art of record do not teach or suggest any advantages of a triflate of Mg, Ca, Zn, or Sn over Ancamine K54 or any of their other curing accelerators. Also, the prior art of record do not teach or suggest the multi-component epoxy resin system according to claim 10. Therefore, a multi-component epoxy resin system according to claim 10 would have been non-obvious before the effective filing date of the claimed invention.
Since claim 18 recites a method comprising chemical fastening of the construction elements with a multi-component epoxy resin system according to claim 10, and since claim 10 is allowed, claim 18 is also allowed.
Since claim 19 recites a cured compound prepared by curing the multi-component epoxy resin system according to claim 10, and since claim 10 is allowed, claim 19 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767